 



Exhibit 10.17

“English Translation”

MANAGEMENT AGREEMENT

      BETWEEN:   LES SERVICES DE GESTION HEARING CARE OF AMERICA (SGHCA) INC., a
duly incorporated corporation established for a private interest, having its
head office at 2770 Chemin du Lac, Longueuil, Quebec, J4N 1B8, herein
represented by Mr. Steve Forget, duly authorized as he so declares,          
(Hereinafter referred to as the “Manager”);       AND:   COUSINEAU, DOUCET,
PARENT, FORGET, AUDIOPROTHÉSISTES, s.e.n.c., a general partnership, having its
head office at 44 Côte du Palais, Quebec City, Province of Quebec, G1R 4H8,
herein represented by Mr. Martin Cousineau, duly authorized as he so declares,  
        (Hereinafter referred to as “CDPF”

WHEREAS CDPF is a firm of hearing aid acousticians;

WHEREAS in connection with the practice of its profession, CDPF requires
management expertise from time to time;

WHEREAS the Manager has renowned management expertise;

WHEREAS the Manager is prepared to provide CDPF, upon CDPF’s request and
according to its instructions, with the management expertise that CDPF requires
in order to carry on its professional activities;

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:



1.   PREAMBLE



  1.1   The preamble shall form an integral part of this Agreement and shall
guide the interpretation hereof.



--------------------------------------------------------------------------------



 



-2-



2.   OBJECT



  2.1   Subject to the provisions of section 4 hereinafter, the Manager, upon
the request and according to the instructions of CDPF, shall provide to CDPF all
the management expertise that CDPF requires for the practice of its profession,
to the specific exclusion of any professional acts required by law to be
performed solely by hearing aid acousticians.



3.   DILIGENCE



  3.1   The Manager undertakes to provide its management services to CDPF in a
diligent and competent manner and in good faith whenever the Manager’s
management services are required by CDPF.



4.   MANAGER’S TASKS



  4.1   For greater certainty and without limiting the generality of the
foregoing, the Manager shall perform, upon CDPF’s request and according to its
instructions, the following tasks for CDPF:



  4.1.1   the keeping of CDPF’s accounting books and records in accordance with
generally accepted accounting standards, including the preparation of CDPF’s
financial statements;     4.1.2   the hiring, laying off and dismissal of and
setting of working conditions for CDPF’s non-professional, clerical, support,
administrative or other employees;     4.1.3   the remuneration of
non-professional, clerical, support, administrative or other employees;    
4.1.4   the issuance and collection of CDPF’s cheques and other commercial
instruments, with the exception of those issued in the name of the Manager;    
4.1.5   the collection of CDPF’s receivables and the payment of its accounts;  
  4.1.6   the administration of day-to-day relations with CDPF’s suppliers, to
the exclusion of the making of any contracts;     4.1.7   any other day-to-day
acts of management required for the sound management of CDPF.



5.   PROHIBITION



  5.1   It is expressly agreed between the parties that the Manager and its
employees, agents and/or representatives shall not be entitled, in any manner,
to present themselves as CDPF’s representatives in connection with any acts
other than those described herein, nor may the Manager in any manner commence or
continue any legal proceeding concerning CDPF, appear in its name, take up its
defence or effect any settlement of any dispute involving CDPF.



--------------------------------------------------------------------------------



 



-3-



6.   REPORT



  6.1   The Manager undertakes to provide CDPF with a report in writing on its
management within thirty (30) days after the end of each month during which the
Manager rendered management services to CDPF. The said report shall be in such
form as CDPF may require from time to time. The Manager shall also be required,
upon simple written or verbal request by CDPF, to furnish any supporting
vouchers that CDPF may require, such as deposit slips, cheques, invoices, etc.



7.   OWNERSHIP



  7.1   All reports or documentation that relate to the management of CDPF shall
remain CDPF’s property at all times. The Manager undertakes to remit forthwith
all such reports and documentation that may be in its possession or in the
possession of its employees, agents or representatives, upon simple written or
verbal request by CDPF.



8.   CONFIDENTIALITY



  8.1   The Manager shall ensure that the Manager and all its employees, agents
and/or representatives keep confidential and refrain from disclosing or using,
in any manner whatsoever, for their own benefit or the benefit of third parties,
any information or documentation concerning CDPF of which they may acquire
knowledge in the course of performing their duties hereunder or by virtue of
having access to CDPF’s premises and documents, and in particular, but without
limiting the generality of the foregoing, any information or documentation
having to do with CDPF’s clients or their files.



9.   CONSIDERATION



  9.1   In consideration of the management services provided by the Manager to
CDPF from time to time, CDPF shall pay the Manager the fees set forth in the
attached schedule. The said amount shall be payable by CDPF to the Manager on
the tenth day following the date of the invoice sent by the Manager to CDPF.    
9.2   Interest at the prime rate of the Manager’s banker plus five percent (5%)
per annum shall be added to any amount unpaid when due by CDPF.     9.3   All
applicable taxes including more specifically, but not limited to, the goods and
services tax and the Quebec sales tax shall be added to the amount due by CDPF
to the Manager hereunder.



10.   TERM



  10.1   This Agreement is made for a term of three (3) years from the execution
hereof and shall be renewable automatically for an additional period of one year
unless one of the parties prefers not to renew the said Agreement. A party
wishing to prevent the Agreement from being renewed automatically shall send the
other party, at least thirty (30) days in advance of the renewal date, a written
notice stating that it does not intend to renew the Agreement.



--------------------------------------------------------------------------------



 



-4-



11.   TERMINATION



  11.1   This Agreement shall be terminated automatically within thirty
(30) days after CDPF sends the Manager a notice stating that it is in default or
has refused or failed to comply with any of the provisions contained herein, in
the event that such default, refusal or failure continues after the
aforementioned period.



12.   END OF AGREEMENT



  12.1   This Agreement shall also terminate forthwith, without any prior notice
being required, upon the occurrence of any of the following events:



  12.1.1   if one of the parties makes an assignment for the benefit of its
creditors;     12.1.2   if a receiver, trustee or other similar official is
appointed to administer the property of one of the parties;     12.1.3   if a
petition in bankruptcy or a petition for reorganization pursuant to any
legislation is made by or against one of the parties hereto;     12.1.4   if one
of the parties commits any other act of bankruptcy or if a winding-up order is
issued by a competent court;     12.1.5   if one of the parties becomes
insolvent;     12.1.6   if CDPF fails to make payment to the Manager of any sum
owed as specified herein;     12.1.7   in the event of fraud, theft or
misrepresentation by the Manager.



13.   MISCELLANEOUS



  13.1   Election of Domicile



  13.1.1   For purposes of this Agreement, the parties elect domicile in the
judicial district of Quebec for all legal purposes and jurisdiction of the
courts.



  13.2   Amendment  



  13.2.1   No amendment may be made to this Agreement except by written
instrument signed by all parties.



  13.3   Notices  



  13.3.1   All notices hereunder must be given in writing.     13.3.2   Any
notice shall be validly given if delivered in person, sent by registered mail or
faxed to the intended recipient at the address first stated above.     13.3.3  
Any notice given in the manner aforesaid shall be deemed to have been received
at the time of delivery if delivered in person, on the third business



--------------------------------------------------------------------------------



 



-5-



      day following the mailing date if mailed, or on the business day following
the transmission date if faxed.     13.3.4   Each party may notify the other, in
the manner aforesaid, of any change of address for purposes of the giving of
notices.



  13.4   No Waiver



  13.4.1   The failure or delay by a party hereto to enforce a right, remedy or
prerogative hereunder shall not entail a waiver of such right, remedy or
prerogative, nor shall a party that failed to fully exercise a right, remedy or
prerogative be prevented from exercising such right, remedy or prerogative, in
whole or in part, at any future time.  

  13.5   Entire Agreement



  13.5.1   This Agreement sets forth the entire agreement between the parties
and no representations are made or warranties given other than those contained
herein.



  13.6   Partial Invalidity



  13.6.1   Any decision of a court that may find any of the provisions of this
Agreement to be null or unenforceable shall not affect the other provisions of
this Agreement or the validity or enforceability of such provisions.



  13.7   Assigns



  13.7.1   Subject to the provisions hereof, this Agreement shall be binding on
the successors and assigns and on the heirs, executors and administrators of
CDPF.

IN WITNESS WHEREOF, THE PARTIES HAVE SIGNED AT Montreal, ON DECEMBER 1, 2000

THE MANAGER:

LES SERVICES D’APPROVISIONNEMENT HEARING CARE OF AMERICA INC.

      By:        

--------------------------------------------------------------------------------

Steve Forget

CDPF:

COUSINEAU, DOUCET, PARENT, FORGET, AUDIOPROTHÉSISTES, s.e.n.c.



--------------------------------------------------------------------------------



 



-6-

      By:        

--------------------------------------------------------------------------------

Martin Cousineau

 



--------------------------------------------------------------------------------



 



SCHEDULE

FEES

(Section 9.1)

The Manager and CDPF agree that the Manager’s administrative workload is
directly related to the number of product units for each clinic operated by
CDPF. Consequently, the management fees are set in accordance with the following
table. The fees may be changed from time to time so as to take into
consideration, without limiting the generality of the foregoing, any changes in
manufacturers’ suggested retail prices, wages paid to clerical staff, taxes and
other similar increases. It is agreed that all base charges (wages and other
costs) will be charged back to CDPF at the Manager’s cost.

Subject to the foregoing, the fee table in effect as of December 1, 2000 is as
follows:



1.   Minimum fee per clinic: $300 per month per clinic, for up to 12 prostheses
sold during the month.   2.   Additional fee per clinic for every prosthesis
sold in a given month over and above the 12 prostheses referred to in the
previous paragraph, in the amount of $25 for each such additional prosthesis
starting from the thirteenth prosthesis.

 